OFFICE     OF THE ATTORNEY GENERAL                OF TEXAS
                                   AUSTIN




honorable       George 8. Shrpperd
comptrollrr        oi Publla Aooount8
Auatln,       Tao8
Dear   Sir:                                   oplnlon     Ho. O-7313




                                                                of rroent   date re-
                                                              n t& above    8tsted

                                                              l Regular    Sesdon
                                                              ng appropriation
                                                              roramentr    of the
                                                              tr of Texem there



                                                        For   the Yeara Ending




                          laundry    and hous-
                          ing ior    aelf and
                          family ----------             $1,200,00   #l,200.00

                    2.    Two yardmen at $75
                          per month--------
                           Total Salaries---
Honorable    Ooorgr   H. Sheppard      - Pagr     2



                    Impro~annta,        R*palra and Building8
              I.    Ooaanl       npalra    and
                    improramaata        ------------(l5,oOo.OO            #15,000.00
                    Total   lmprorrmrnta,       rapalra
                    and buildln(a      --------------#15,060.00           )15,000.00

                    Grand Tetal,      balroatoa       SUt8
                    Payohopathlo      Hoapltal-------#lg,OOO.OO           #18,000.00
           “The aamo Leglalaturr    by Hour. Bill No. 740 tranaforrod
      thr aontrol  or tba Ualtoaton   State Payohopathla Hoapltal
      from thr State  Roard o? Control to #a Board o? Ragrata o?
      the Unitoralty  of Toxmr
            *The quratloa     haa now ariaon    aa to whather the             aherr
      mantlonad   approprlatlon    tollcwa the traaater     o? thr            oontrol
      o? the Oalrraton     Papohopathlr    Hoapltal  to the Board             o?
      Rogonta o? the
      ia t.ho abort
      uaa o? the Board o? Regonta
      o? thr Oalraaton      Stat* Papohopathlo
             HOW. RI11 No. 740,Aots of the 49th Lagialeturo,                          1945,
prorldev:
               “Ba it enaoted by tha Iaglalatura              o? the Stata o? Tsraa:
               .
               RSaatloa 1.        That Srom and after        the riirotlre       deta
       of this Aot, the oontrol           and nana ameato?, and all ri                ta,
       prlrilsgrr,       power8    end dutira   lno P dent    thereto,     tha OaP-
       reaton      State Payohopathlo      Hoepltal       looatad    at Oaltaaton,
       Taxaa, whioh wera formerly toatod hi and rxerolaod                       bf tha
       State     Board o? Control,       ah811 br tranai~rrd           to    reatad   In,
       and rxeroiaad         by the Board ot Rogenta o? ?JM Waitersit,                o?
       Texas, and herratter,          the rtoroaald       Hoapltal     &tall no
       lo     or k a part of the llaamoaynar~               eervlor    o? thr Stat0
       o?%xea.
              “960. 2. Thr Galrrston        State Payohopatbio’ Hospital
       ahall oontlnua     to be used 31) a Hospital      tar tha treatmat
       or narvou~ and mntal         dlaaaaaa, both lo tha Hoapital      and
              atirnt  ollnlo      and ahall bo arallablo     aa a
       E- e la o h h g ?aollitlaa     in manta1 madloiaa for t ii t’ZoEo1
       or YIadlolna o? The VnitaraltJ        o? Toxaa, looatad    at
       Oaltraton,    Taxaa. .
Honorable      Oaorge 8. Sheppard     - Page 3                               44s



               *Boo. 3.      All  lara and part8 of lrra lag
      oon?liOt horarith          are harabr ropralad  to thr
      rxtrnt     or thr     oon?liot   onlr.
             Woo, l+. Thr foot that than               la a o wlltuatod
      at   Oalraaton,     Tena,    the Galoaaton       State Payoho-
      pathio Hoapltal, oonalating            of a oae hundred (100)         .
      bad manta1 hoapltal         of lubatantlal       brlok oonatruo-
               rrroted at grrat lpnaa            to the Stat0
                                      being
      tioa,                                                       ot
      Texaa, rhloh la not now                   operated    by the. Board
      of Control for thr benrfit            o? the paoplr     o? Toxaa,
      and the iaot that the o aratlon               of @aid Hoapltal
      would alao bo of groat !I        enrfit to thr ltudenta o?
      the Sohool of Medioina of The Unlraraity of Taxer
      aa it woe prior to tha tlmo it wee ahut down br                tie
      Board of Control          and the toot      that the Hoapltal
      lhould ba oontroiled         and mana ld by the Board o?
      Ragante of The University            of 4 axa8 in oonnootion
      with thr Sohool of Madloina of The Unireralt~                  of
      Toxaa, oraatr       an rmarganoy and an lmperatirr           pub110
      naoasalt~      that tha Conatltutlonal          Rulr requiring
       billa   to br road on thrar         aavaral    da a In oaoh
      Houaa be suapandad,         and this     Aot aha I 1 take   lffeot
       and ba in foroa from end after             its peaaga,     and It
       la lo mo o ted.
               Tossed       by the HOUS, April 19 1945: Yeaa ll9
        ya 0; pasesd
      NED!                    by the Sonata, May l&, 1945: Yeas 28,
      Nag8 0.
               *Approved     May 24, 1945.
               nE??aotlra     May 24, 1945.”
              A8 lndloatad      in the amorganoy olauar of He B. 740 and
Tvidenoed by the approprl+lon            ltoma oontained
                                                     .    . . . In H. B. 206
                                                                           . ..
(quotrd    in your lottarl,       It  la apparent    tnat tna approprlat~ona
eat forth in H. B. 206 for thr Oalraaton               State Psyohopathlo
Hospital     oontemplatad     the support      and malntrnanor      of said lnatl-
tution    on a   Roara-takarR     baa18  rather    than   on  a   beala of aotlra
oparatlon     aa a papohopathio       hoapltal.     Wr note further that on
tha data v&an the Leglalatura           paesad H. B. 206, May 21, 1945, tha
                                                                                       446
Honorable     Oaorga H. Sheppard          - Pag8 4



the Owrraor had not approved H. B. 740 and that H. B. 740
wee not lftaotlta until  May 24, 19U.   Purthormorr, tha prorla1on.a
o? 8. B. 206 wara not o lratlta  until thr baglosing of the new
Moanlum, 8rptrmkr    ls P945.
               Wador the prorialona            of H. B. 740, on May 24, 1965, “the
ooatrol      and managrmaat o?, and all rfghta,                    pr~rllogaa,       power@, and
dutlra     lnoldant    thrroto, the Oaltratoa               &at8 f8yOhopbthlO Boapital,
----~&lob were formerly rratrd                 in and rxarolaod           by tha State Board of
Ooatrol*,       wara wtraaa?arrad         to, reatrd        la, and rxaralaod           by t&a Board
of Regent8 of the Val~rral ty of Texas ,” and aald hospital                              no longer
retained      ita &atua aa a State ElOamOBJmarY hatltution.                              On the bee18
of t&o above prori~lon~,             thla department           hald in Opinion No. O-7209
that tha Oalvestoo           Stat. Payohopathio           Eoapital       (after    May 24, 1945)
waa aubjaot       to lawa regulating           thr UnIraralty          of %x:88.        Tha opinion
furthar      polnted out that lo view of the prorlsioaa                         o? 8. B. 173; whioh
named the Payohopathlo             Hospital      a8 a part of the University               of Taxer,
and whloh ra-appropriated              oartala      balaaoar       on hand in oartain         lnsti-
tutioaal      fund@, a balaaoa in thr looal fund of the Galveston                            State
Psgohopathlo        Hospital      ahould be tranrfarrad             to the University         of Taxaa
Wo nota, however,          that In tha in&ant              situation,       the appropriation
listed      in H. B. 206 for thr Qelvaaton                Payohopathlo         Hoepltal    for th8
biennium,       Septambar 1, 1945, to August 31, 1947, could not hsoa been
arallabla       for any purpose prior to Saptambar 1, 1945, and, aa of May
24, 1945, suoh a propriatloa                was not avallabla            to or under tha omtrol
of the Board of oatrol.E               It   is   therefore        cur  oplnlon      that auoh amount
eat forth       in raid appropriation            ?or a future biennium oould not ba re-
 gardad .eP a balaaoa or iuad of thr Clalraeton                       State Payohopathio          Hoa-
pita1    which~would be aubjeot to +aae?er                      whan tha Galreaton          Steto
Payohopathio        Hoepital      waa transferred          to tha Unioaraity           of Texan on
Mar 24, 1945.         Wa point      out further        that on May 26, 1945, eubaaquaat
 totha parse       a o? H. B. 206, aa wall aa aubaaquaat                      to tha lffaotlvo
 data of H. 8. 740; the Laglulaturo                   parsed H. B. 173 whlah relater                 to
 ap ropriatioda       for Steto Eduoational              laatltutiona         muI laoludaa      tb,
 ?o P lowlngr
               *The University          of Texas Madlosl        Banoh
               “Payohopathlo       Xospl to1
                       V3alarloa
               *202.     Payohiatriat       and/or
                         Phyaloiana.       . . . . . . . . . P,800.00
               "203.      BQOkkebQbr.      . . .     . . .   . . .      2,100.00
               "204.     Puroharing       Clerk.     . . .   . . .      l.gOO.00
                                                                                                             447
Hon. Goorgo II. Sheppard,                    page 5



     205.          Dantlat        (part-time)
     206.
     207.
     208.
                   Nurar    Chief . . . . . . . . . . I ,.,.. .*..,
     %:          Orad&       Nuraoa (Poyohlatrio)...l~gf%~~                                     l~‘$~~‘~
     211.          Graduate Nuraoa (Gonorel but,).                  9:OOO:OO                     9:oGO:GO
     212.          Oooupatlonal        and Rooroational
                     Su~artiaor...................                  2,100.00                     2,100.00
      213.          Soolal       Sorvloe      Worker..........              2,400.00             2,400.OO
      214.         Tolophono         Opiratora(3)........3,240.00                                3,240.OO
      215.         W..tohssn . . . . . . . .: . . . . . . . . . . . . . . lJ20.00                l,jZO.OO
                   Asaistaata      and Taohnioianr.....                   5,000.OO               5,ooo.oo
      :g     .     General        Hoapltal~Poroonnol,..,.                   8,800.00             8,800.00
                    Total       Salariaa     ,.........,.....
                   Malataaanoo             and ~lsoollanooua
      218.          Support and Malntaneaoo......                        $75,000.00         $75,OOO.W
      219.          Tual, water,   light,   power,
                    heat and ooctlngonolos....,.,                         lO,O;~.~~             lO,OOO.OO
      220.          Traveling   expanse8 of Staff,.                           5 .                   500.00
                    Total Xointeneace    and
                      Miscellaneous   . . . . . . . . . . . . . $85,500.00                  $85,500.00
                    Improvemoats,            Repairs,           and
                      Building3
      221.          Genepe~rmprovomontaand
                                 ,,...,...,.........                     $ 5,ooo.oo         d 5,ooo.oo
      222.          Roooaditlonlng         and repair
                      o f lterm damago, @to......,                         10,000.000
                    Total improvementa,            repairs,
                      and btiildinga..............                        #15,000.00        $ 5,OOLOO
                    Ro-equipping   Hoapital
      223.          Equipment enl Replaoomont
                        (during  biennium).........                       $i+0.000.00

                        Total   Payohopathio            Hoepital        $200,460.00             $150,460.00n
                        Tram en lxemlaatloa                d    the   foregoing         ltome      it   ia
apparent         that      aaid appropriation         fully lo 1 o r a all of &o ooatom-
plated     lxpandlturaa             with      ro?oroaoo to the oporetioa     of the
Honorable      Goo. 8. Sheppard,        Pago 6



Payohopathlo     Hoapltal     aa a p8r.t of the Unlror’alty       of Taxer
for    the 1945-47 bionnlum.         In view of’thia     trot   it ia
 manlfaat that the Loglalatura           did not oontampla~o the ox-
  lndltur aof both lp roprletiona             with ra?aranoo to the
 %ayohopathlo    Hoapita   P ;. that la, one appropriation        (H.B.
 206) for lald lnatltutlon          on a oar@-taker     beala,  and not
 in iotira    o oration    (aa IadIoatad       ln the amargoao     olauro
,o? B. B. 74 B and appropriation           ltoma In II. B. 206 f and
 atiZ1 another     approprlatloa       (H.B. 173      rood aubsaquant
 to OH.’B. 206 and pursuant         to H. B. m r oovorlng the aotiva
 opiratioa    of maid hoapltal        aa e pert of the Unlraraitp       of Taxaa,
 all within the same biennium.
                It haa beon hold that whore two aota paaaod at the
8amo aoaaion      of the Logialaturo      oannot be raooaollad       by any
known rule of oonatruotloa,          the latter   of the two eota will
operate    to repeal the formr.         (Sea: Sutherland,     Statutory
Coaetruotloa       3rd Ed., Horak       Vol. 1, Soo. 2020, p. 485; 39
Tex. Jur.,      &atuto~w,    980. $8, 9,.147.)        In view of the
above end foregoing,       it la our opinion that the only otfootivo
appropriation      for the aupport and melnteaanoa         of the above
montionod Payohopathio       Hospital     for the biennium,      Soptombor 1,
1945 to Auguet 31, 1947, la that @et forth above la H. B. 173,
and that the appropriation         for the Galvortoa      State Payohopathio
Hospital     sot forth la H. B. 206 1~ not evellablo           for expenditure
by the Board of Rogoato of the Uaivoralty             of Texaa.
                                         Youra   very   truly

                                   ATTORNEY GENERALOF TEXAS




JAErrt
 Approved: August 9, 1946
 /a/ Carloa 0. Aahlor
 Firat  Aaalataat Attorney General
 Approved8           lnioa ~ommlttaa
               ? a/     BWB, Chairmen